Citation Nr: 0120591	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-03 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Black Hills Health Care System 
in Hot Springs, South Dakota


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided May 16, 2000 to May 20, 
2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Hot Springs, 
South Dakota, which denied entitlement to payment of, or 
reimbursement for, the cost of unauthorized expenses for 
private medical treatment rendered by Rapid City Regional 
Hospital from May 16, 2000 to May 20, 2000.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The veteran has not been awarded service connection for 
any disorder or disability.


CONCLUSION OF LAW

The criteria for entitlement to payment of, or reimbursement 
for, the cost of unauthorized private medical services 
furnished to the veteran from May 16, 2000 to May 20, 2000 
have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's medical records 
concerning private emergency medical care provided from May 
16, 2000 to May 20, 2000, statement from J.M.T., M.D. dated 
June 2000 concerning the veteran's medical condition, and 
copy of 66 Fed. Reg. 36470, Payment or Reimbursement for 
Emergency Services for Nonservice-Connected Conditions in 
Non-VA Facilities submitted by the veteran's representative 
in his informal brief.  All of which are adequate for rating 
purposes.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
payment of, or reimbursement for, unauthorized private 
medical services.  The discussions in the statement of the 
case and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, an additional 
remand is not necessary.

The veteran contends that he is entitled to payment of, or 
reimbursement for, the cost of private medical treatment 
rendered at Rapid City Regional Hospital from May 16, 2000 to 
May 20, 2000, because care and services were rendered in a 
medical emergency of such a nature that delay would have been 
hazardous to life or health and VA or other federal 
facilities were not feasibly available. 

The essential facts are established by the medical evidence 
of record and are not in dispute.  On May 16, 2000, the 
veteran became ill at his home in Rapid City and an ambulance 
was called and it was requested to transport him to the VA 
Medical Center (VAMC), Fort Meade, South Dakota.  This 
request was refused and the veteran was taken to the Rapid 
City Regional Hospital.  The veteran's wife notified the VAMC 
on May 16, 2000 of the problem and she was advised that the 
VA would not authorize payment if he were not transported to 
the VAMC.  It was subsequently determined that the veteran 
required emergent cardiac electrophysiology studies but these 
could not be accomplished at the Rapid City Regional 
Hospital.  The VAMC as well as four other VAMC facilities 
were contacted, but none would accept the veteran for the 
procedures.  The veteran was transferred to the Nebraska 
Health System in Omaha, NE for further care.  On May 20, 
2000, the veteran was transferred to the VAMC, Omaha, NE.

At the time the veteran received care at the Rapid City 
Regional Hospital in May 2000, he had not been awarded 
service connection for any disorder or disability.  Moreover, 
it does not appear from the record that the veteran has been 
awarded service connection for any disorder or disability at 
any time.

Prior to May 29, 2000, there were statutory and regulatory 
criteria that permitted VA to assume financial responsibility 
for medical expenses incurred by veterans at private 
facilities under certain circumstances.  Under 38 U.S.C. § 
1728(a), a veteran who was entitled to VA hospital care or 
medical services might be reimbursed for the reasonable value 
of such services provided by a non-VA facility, or the non-VA 
facility might be directly paid by VA, if three conditions 
are met.  The care or services must have been (1) rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, (2) for an adjudicated service-
connected disability, or for a non-service-connected 
disability associated with or aggravating an adjudicated 
service-connected disability, or for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability, and (3) must 
have been rendered under circumstances where VA or other 
Federal facilities were not feasibly available.  38 U.S.C. § 
1728(a)(1)-(3); 38 C.F.R. § 17.120.  See also Parker v. 
Brown, 7 Vet. App. 116 (1994).

Each of these three criteria must be met in order to 
establish entitlement to reimbursement or payment of medical 
expenses under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998).  As noted above, the veteran was not in 
receipt of an award of service connection for any disorder or 
disability at the time of his May 16, 2000 to May 20, 2000 
private medical treatment, nor has an award of service 
connection for any disorder treated during that 
hospitalization been granted since that time.  Thus, the 
veteran's private medical treatment was not provided for a 
service-connected disability.

Therefore, as to the private treatment rendered from May 16, 
2000 to May 20, 2000, the veteran cannot meet the criteria 
for reimbursement or payment of those unauthorized medical 
expenses, because all applicable criteria (presence of an 
emergency, care provided for service-connected or total 
disability, and VA facility not available) must be met.  38 
C.F.R. § 17.120.

The Board is aware that on July 12, 2001 an amendment was 
made to the VA medical regulations by establishing provisions 
for payment or reimbursement for certain non-VA emergency 
services furnished to veterans for nonservice-connected 
conditions with an effective date of May 29, 2000.  The 
amendment makes retroactive payments or reimbursements for 
qualifying emergency care furnished on or after May 29, 2000.  
Since the veteran's emergency care was furnished prior to May 
29, 2000, the amendment does not apply in this case.  
Therefore, the veteran has not been prejudiced by the Board's 
review of his claim on appeal because due process 
requirements have been met and that remand for the purpose of 
the RO's determination of the case under the amended 
regulation would unnecessarily burden the VA with no benefit 
flowing to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).

The preponderance of the evidence is, therefore, against a 
finding that the veteran meets each of the requirements 
specified by statute prior to May 29, 2000 as necessary to 
entitle him to payment or reimbursement of the private 
medical expenses incurred from May 16, 2000 to May 20, 2000.  
38 U.S.C.A. § 1728.

The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  The benefit 
is not authorized under the circumstances of the veteran's 
claim, and the claim must be denied.


ORDER

Payment or reimbursement of expenses of private medical care 
provided May 16, 2000 to May 20, 2000 is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

